Opinión concurrente emitida por el
Juez Asociado Señor Alonso Alonso.
En conformidad con la reserva que se hiciera en la reso-lución que dispuso sobre el recurso de epígrafe y con lo dis-puesto por el Reglamento de este Tribunal, emito esta opi-nión concurrente.
Concurro con el Tribunal en su decisión de revocar la re-solución emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan.
La naturaleza del proceso investigativo dentro de un pro-ceso criminal y las consideraciones conceptuales y prácticas que conllevan los planteamientos ante nos requieren tal curso decisorio.
La declaración jurada prestada por la recurrida ante el Ministerio Público es prueba de referencia en conformidad con lo dispuesto por la Regia 60(C) de Evidencia, 32 L.P.R.A. Ap. IV. No reconocerlo así desnaturalizaría el procesó in-vestigativo con consecuencias adversas tanto para el Estado como para los ciudadanos que son objeto de una investiga-ción criminal. Veamos.
En autos no están presentes las circunstancias que confi-guran las excepciones a la regla que prohíbe la admisión de prueba de referencia en el juicio.
Primero: Si bien la acusada es una “testigo no disponible” conforme la Regla 64(A)(1) de Evidencia, 32 L.P.R.A. Ap. IX *466a ésta no le es de aplicación la excepción provista por la Re-gla 64(B)(1) de Evidencia, 32 L.P.R.A. Ap. iy en lo referente a deposiciones. Una declaración jurada, aun tomada bajo las circunstancias del caso de autos, no es una deposición. Véase Regla 94 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Además, la referida Regla 64(B)(1) de Evidencia, al referirse a testimonio anterior, cualifica el “tener la oportunidad de contrainterrogar” a que sea “con un interés o motivo similar al que tuvo en la vista” en que se intenta introducir como evidencia dicho testimonio anterior.
En la etapa investigativa del caso, el Ministerio Público no tiene una motivación “similar” para contrainterrogar a los sospechosos como la que tiene en el juicio para contrain-terrogar a los acusados. En la jurisdicción federal se ha sos-tenido consistentemente “que debe excluirse el testimonio anterior cuando bajo las circunstancias del caso, no existe motivación suficiente para contrainterrogar cabalmente en la ocasión anterior”. E.L. Chiesa, Práctica Procesal Puerto-rriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VIII, pág. 341. Véase, además, United States v. Franklin, 235 F. Supp. 338, 341 (D.C. 1964).
Por ello se explica que generalmente se admite la decla-ración anterior prestada en vista preliminar. California v. Green, 399 U.S. 149 (1970); Ohio v. Roberts, 448 U.S. 56 (1980); Pueblo v. Ríos Nogueras, 111 D.P.R. 647 (1981). En esa etapa, el deber del Ministerio Público de presentar prueba sobre todos los elementos del delito para lograr una determinación afirmativa de causa probable para acusar (Pueblo v. Rivera Alicea, 125 D.P.R. 37 (1989)), es una moti-vación suficiente para contrainterrogar cabalmente al impu-tado. Sin embargo, en la declaración que se toma en la etapa investigativa el “énfasis no recae en la precisión, sino en la revelación de otras pistas que permitan adelantar la investi-gación”. Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 263 *467(1983). No hay, pues, la motivación suficiente para contrain-terrogar provista por la regla.
Segundo: Tampoco es de aplicación la Regla 64(B)(3) de Evidencia, 32 L.P.R.A. Ap. iy¡ que establece la excepción de una declaración contra interés penal. La declaración en autos no era “tan contraria al interés pecuniario o propieta-rio del declarante o le sometía al riesgo de responsabilidad civil o criminar. Tan es así, que la defensa de la imputada interesa que se admita en evidencia dicha declaración, pues entiende que le favorece y no que le perjudica.
Tercero: Tampoco es de aplicación la excepción que dis-pone la Regla 64(B)(5) de Evidencia, 32 L.P.R.A. Ap. iy la llamada “cláusula residual”, para atender situaciones no pre-vistas. En autos se trata precisamente de una situación pre-vista. Una cláusula residual dispuesta por vía de excepción no puede tener el efecto de que se convierta en una norma general.
Si hoy una declaración jurada tomada en presencia de los abogados de la defensa, bajo juramento y con la “oportuni-dad del fiscal de contrainterrogar”, tuviera suficientes ga-rantías circunstanciales de confiabilidad para ser admisible en evidencia a favor de la acusada, mañana esa declaración jurada podría alegarse que es inexpugnable, incluso en cuanto a cualquier admisión incriminatoria e involuntaria he-cha por el acusado, cuando sea el Fiscal quien la presente en su contra. Cf. Pueblo v. Pellot Pérez, 121 D.P.R. 791 (1988); Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988). Todo ello a pesar de que cuando el sospechoso decida declarar en dicho procedimiento la defensa no puede objetar las preguntas su-gestivas e incriminantes que pueda hacer el Fiscal y de que no existe un récord donde queden “perpetuadas” tales obje-ciones. En dicho procedimiento, ni siquiera se dan las garan-tías que ofrecen los procedimientos ante un Gran Jurado federal. Cf. United States v. West, 574 F.2d 1131 (4to Cir. 1978); United States v. Garner, 574 F.2d 1141 (4to Cir. 1978); Uni*468ted States v. Henry, 448 F. Supp. 819 (D. N.J. 1978); United States v. Gutierrez, 559 F.2d 1278 (5to Cir. 1977).
Cuarto: Permitir la admisión de la declaración jurada de autos desvirtuaría el propósito y la naturaleza del proceso investigativo criminal. Por su propósito y sentido, la toma de declaraciones a sospechosos y testigos va dirigida a estable-cer un mecanismo de descubrimiento de prueba que, al lo-grar la revelación de otras pistas, permita adelantar la inves-tigación criminal. La utilización posterior de dichas declara-ciones para impugnar la credibilidad de los testigos o del acusado, o para probar admisiones del acusado, no desvir-túan el propósito principal de este procedimiento.
De ordinario, dicho procedimiento es ex parte. No reco-nocerlo así implicaría adicionar un eslabón adversativo al proceso criminal. Conllevaría que cuando se den las circuns-tancias de autos se transfigure la naturaleza ex parte del pro-cedimiento investigativo en adversativo, pero sin que exista un árbitro imparcial para dilucidar conflictos sobre si la de-claración es o no exculpatoria, si el Fiscal puede o no hacer determinada pregunta, entre otras. Todo ello con el propó-sito de depurar en esa etapa cualquier conflicto evidenciario que pudiera surgir posteriormente en la etapa del juicio. Tal procedimiento adversativo en la etapa investigativa tendría un efecto paralizante sobre el proceso de investigación crimi-' nal.
Por las razones expuestas, concurro.
—O—